 

Case 2:21-cr-00232-DGC Document 3 Filed 05/18/20 Page 1 of 3

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. CASE NUMBER:

20- S\IOWS

Gordan Leroy Fulwilder I

 

-I, the complainant in this case, state that the following is true to the best of my knowledge and
belief.

On or about May 10, 2020 in the District of Arizona, Defendant GORDAN LEROY
FULWILDER II, a person confined to Behavioral Systems Southwest, located in Florence, Arizona,
pursuant to the direction of the Attorney General and the authority delegated to the Bureau of Prisons
and by virtue of an Order entered against him in the United States District Court for the District of
Arizona for Supervised Release Violation, in violation of Title 18 United States Code Section 3583(e),
did knowingly and willfully escape from custody.

In violation of Title 18, United States Code, Sections 751(a) and 4082(a).

I further state that I am Deputy U.S. Marshal.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached sheet and made a part hereof: KYes C} No

\ de

Signattlke of Cothplaiant

AUTHORIZED BY: Brian E. Kasprzyk, AUSA

Joseph J. Faranda, Deputy U.S. Marshal
Name of Complainant

Sworn to before me telephonically
May 18, 2020 at Phoenix, Arizona

 

Date

Honorable Michael T. Morrissey
United States Magistrate Judge

City and State

M) Moers

 

Name & Title of Judicial Officer

Signature of Judicial Officer

 
 

Case 2:21-cr-00232-DGC Document 3 Filed 05/18/20 Page 2 of 3

STATEMENT OF PROBABLE CAUSE

I, Joseph J. Faranda, being duly sworn, hereby depose and state as follows:

1. Iam a Deputy United States Marshal assigned to the United States Marshals Service
(USMS), Phoenix, Arizona office, and have been so employed since September, 2010. As
part of my regular duties, I investigate violations of Title 18, United States Code (U.S.C.),
Sections 751(a) and 4082(a), Escape from Custody. This statement of probable cause is
in support of a criminal complaint against Defendant GORDAN LEROY FULWILDER II
(Defendant) for violating 18 U.S.C. §§ 751(a) and 4082(a), Escape from Custody. After
examining the Notice of Escape and the court record in this case, I have learned the

following information:

2. On October 15,2012, Defendant was sentenced to the custody of the Bureau of Prisons
(BOP) for a term of 55 months for a violation of 18 U.S.C. §§ 1152,1363 and 2, Crime on
an Indian Reservation, Malicious Mischief, Aid and Abet, a Class C Felony. Defendant
was also sentenced to a term of supervised release of three years upon his release from

BOP,

3. On May 21, 2019, Defendant admitted to violating the terms of his supervised release,
specifically, mandatory condition number three — that the defendant shall report to the

probation officer in a manner and frequency directed by the court or probation officer.

4, OnJune 21, 2019, the Court found that Defendant had violated the terms and conditions
of supervised release and revoked his supervised release. The Court sentenced him to the
custody of the BOP for 15 months with no term of supervised release to follow. Defendant

was designated by the BOP to Federal Correctional Institute, Mendota, California.

5. On April 28, 2020, Defendant arrived at Behavioral Systems Southwest (BSSW), 950

 

 
 

Case 2:21-cr-00232-DGC Document 3 Filed 05/18/20 Page 3 of 3

East Diversion Dam Road, Florence, Arizona, to complete serving his custodial sentence
as directed by BOP. BSSWisa facility in which Defendant was lawfully ordered confined
pursuant to the direction of the Attorney General, and the authority delegated by the
Attorney General to the BOP. Defendant’s projected release date was July 3, 2020.

6. On May 11, 2020, staff at BSSW notified the USMS that on May 10, 2020 at
approximately 11:57 pm a black car pulled into the BSSW parking lot. Defendant came
out of Dormitory Two moments later with a few items of clothing and got into the black
car and left the facility. The black car turned left at the light onto Highway 79 and drove
away. Defendant was not approved for any passes. Defendant has not returned to BSSW
since leaving on May 11, 2020, and all attempts to locate him have met with negative

results. As of this date, Defendant’s whereabouts remain unknown.

7, For these reasons, your Affiant submits that there is probable cause to believe
Defendant GORDAN LEROY FULWILDER II did knowingly and willfully escape from
custody, in violation of 18 U.S.C. §§ 751(a) and 4082(a).

\ Oo

JOSERHY. FARANDA
Deputy United States Marshal

Sworn to before me telephonically
this 18th day of May 2020.

1) de eitsen

HONORABLE MICHAEL T. MORRISSEY
United States Magistrate Judge

 

 

 
